Opinion issued January 17, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-11-00989-CR
                           ———————————
                     BRENDA FAY NELSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1239421



                                 OPINION

      A jury found appellant, Brenda Fay Nelson, guilty of the offense of murder,1

and the trial court assessed her punishment at confinement for 40 years. In five

1
      See TEX. PENAL CODE ANN. § 19.02 (Vernon 2011).
issues, appellant contends that the evidence is insufficient to support her

conviction, either as the primary actor or as a party to the murder, and the trial

court erred in submitting an instruction to the jury on law of parties, denying her

motion to suppress her statement, and admitting hearsay evidence.

         We affirm.

                                   Background

         William Leon Clark testified that between 9:45 and 10:00 on the night of

September 12, 2009, he saw a white pickup truck parked between the middle and

side of Mary Kay Lane in a rural, wooded area of Houston. The next morning,

Clark drove down Mary Kay Lane, saw the same truck parked in the same spot on

the street, and alerted the Houston Police Department (“HPD”) to the suspicious

truck.

         HPD Officer D. Valentine testified that he was dispatched to the 14000

block of Mary Kay Lane to investigate the suspicious truck. Upon his arrival,

Valentine saw the complainant, Perry Barefield, slumped over, deceased, and

buckled into the passenger seat of the truck. Valentine noted that blood was

coming out of the complainant’s ear, and he had a wound on his shoulder. It

appeared that the complainant, who was not wearing shoes or socks and was

wearing somewhat dirty clothes, had been shot in the same position in which he

was found, possibly in his sleep. Valentine found in the truck the complainant’s

                                         2
personal property, including his ring, wallet, and cellular telephone. He noted that

the truck keys were in the ignition. And although Valentine did not find a weapon

inside the truck, he found two spent .380 caliber shell casings outside the truck

near the driver’s door and the rear bumper.

      HPD Officer M. Dillingham, who was also dispatched to the scene, testified

that he saw the complainant leaning toward the driver’s side of the truck in a

slumped position. Dillingham concluded that the complainant had been murdered

around 9:55 p.m. on September 12, 2009 because Clark saw the truck that night

and the officers discovered the body the next morning.

      Later on September 13, 2009 at 11:30 a.m., Dillingham telephoned

appellant, the complainant’s wife, who was, at that time, at a police station filling

out a missing person’s report. Dillingham informed appellant that the complainant

had been “found deceased,” but he did not give her any additional details. He

explained that he did not inform appellant of the street or area of town in which the

complainant was found, the location of the wounds on the complainant’s body, or

his opinion about the time of death. These details were also not released to the

public at that time.

      On the morning of September 14, 2009, Dillingham went to appellant’s

home where she agreed to give him a statement and asked her brother to

accompany her to the police station. In her first recorded interview with Officer

                                         3
Dillingham, appellant gave him her address and cellular telephone number.

Although she initially stated that she and the complainant were on good terms,

appellant later said that they were not on good terms because of his infidelity.

Appellant explained that the night before the complainant’s body was found, the

two of them had eaten dinner and watched a movie before the complainant fell

asleep. The complainant awoke at 8:00 p.m. and left the house to buy a Black &

Mild cigarette. When he didn’t return home, appellant said that she started calling

his cellular telephone at 8:30 p.m.     Appellant then gave Dillingham contact

information for others who might have more information about the murder.

      On September 15, 2009, appellant gave her second and third recorded

interviews to Officer Dillingham.     Dillingham explained to appellant that he

wanted to clear up “[a] bunch of inconsistencies” between her first statement and

the accounts given by other witnesses. Appellant then told Dillingham that on

September 13, 2009, she had taken her sister-in-law, Sandra Bennett, to work-

related appointments and then to her home at around 3:45 or 4:00 p.m. Appellant

then went to the home of Dorothy Miller and her son, Jason, and stayed there until

5:00 p.m., after which she went home and drove around with the complainant and

their dogs. Appellant explained to Dillingham that she did not mention in her first

statement that she went to the Millers’ home because it was something that she did

regularly and did not think it important. She also explained that Jason was her ex-

                                        4
boyfriend and long-time friend to whom she had gone for comfort in the past while

she was separated from the complainant. Appellant admitted to having had an

affair with Jason during her marriage to the complainant, but she had not had a

relationship with Jason since January 2009, when she had moved back in with the

complainant. She stated that Jason was not at home on September 13, 2009, when

she went to see his mother, she did not see him that day or talk to him by

telephone, and he was wrong if he said otherwise. Appellant noted that when the

complainant did not come home that night by 8:30 p.m., she began calling his

cellular telephone. She also stated that when he did not answer, she left home,

went looking for him, and drove to a friend’s apartment in the “Astrodome” area.

Appellant noted that she returned home at around 9:00 p.m., went to bed, and did

not wake until 3:00 a.m. the next morning. And she explained to Dillingham that

she had simply forgotten to tell him about her search for the complainant on the

night he was murdered.

      On November 2, 2009, appellant gave her fourth and final interview to

Officer Dillingham. She again stated that she had gone to Dorothy Miller’s home

on the afternoon of September 12, 2009, did not see Jason, and left at around 5:00

p.m., getting home around 5:20–5:30 p.m. Appellant also stated that when the

complainant did not come home later that evening, she went looking for him at two

nearby stores and then drove to the Astrodome area to her friend’s apartment, but

                                        5
her friend was not home. Appellant then returned home around 9:30 p.m. She

noted that on the night of the murder she was not in the vicinity of Mary Kay Lane,

nor in the Bellfort area of Houston, and she could not explain why her cellular

telephone records would show otherwise. Appellant denied having told anyone the

manner in which the complainant had been killed or the location of the gunshot

wounds on his body. She also stated that the complainant was not telling the truth

when he told his niece and nephew that she had said that she was going to “take

him out.” Appellant left the police station at the end of the interview, but police

officers arrested her later that same day.

        After the trial court admitted into evidence appellant’s cellular telephone

records, HPD Officer J. Taylor testified that the records show (1) subscriber

information; (2) dates, times, and lengths of communications; (3) identifying

information about the handsets used; (4) the telephone numbers that communicated

with the handset; (5) the cellular antennas or towers that processed the calls; and

(6) the exact latitude and longitude of the tower or antenna that processed each

call.

        Officer Taylor noted that he also obtained additional information about four

telephone numbers that appeared on appellant’s cellular telephone records on

September 12, 2009. The first number “713-734-4410” was assigned to a pay

telephone at a Chevron gas station located at 13306 Cullen in close proximity to

                                             6
the crime scene. The second number “713-657-9474,” a Cricket cellular telephone

number, was registered to “Marquis Sykes.” The third number “713-514-4275,” a

Sprint cellular telephone number, was registered to “David Burnes.” And the

fourth number “713-734-8454,” a landline telephone number, was assigned to the

Miller home located at 5635 Canterway, in close proximity to the crime scene.

      Officer Taylor explained that appellant’s cellular telephone records show

that between 9:37 and 9:58 p.m. on September 12, 2009, her cellular telephone was

located in a narrow service area which is processed by “Westpark Tower 305” and

includes the crime scene. While appellant’s cellular telephone was in that area,

several telephone calls were made from and received by it.         At 9:37 p.m.,

appellant’s cellular telephone received a call from the pay telephone at the

Chevron gas station, and calls were placed to that telephone from her cellular

telephone at 9:42 and 9:46 p.m. At 9:49 p.m., a call was placed from appellant’s

cellular telephone to the Cricket cellular telephone registered to Marquis Sykes,

and her cellular telephone received calls back from that telephone at 9:49, 9:50,

and 9:58 p.m.

      Officer Taylor noted that the telephone numbers for the Chevron pay phone

and Marquis Sykes’ telephone appear on appellant’s cell phone records only on the

date of September 12, 2009. The telephone number for the Millers’ home, which

is near the crime scene, accounts for over one hundred outbound and forty inbound

                                        7
calls that appear in appellant’s cellular telephone records, including calls made or

received within an hour before and an hour after the time period in which the

complainant was killed.

      Appellant’s telephone records also revealed that appellant did not start

calling the telephone number “713-248-6113,” which was registered to the

complainant’s cellular telephone, until 10:56 p.m. Appellant’s first call to the

complainant was processed by “Cicero Tower 296” from a location that was not

her home address. And the only call made from appellant’s cellular telephone to

the complainant’s cellular telephone before 10:56 p.m. that day was made at 2:58

p.m. The next call from appellant’s cellular telephone to the complainant’s cell

phone was made at 11:12 p.m., and it was processed by the “Westpark Tower

164,” closer to her home.      A final call was made from appellant’s cellular

telephone to the complainant’s cellular telephone at 11:31 p.m., and it was

processed by the same tower.

      Officer Taylor was able to determine the location of appellant’s cellular

telephone at particular times from her cellular telephone records, and he created a

map showing the location and movement of her cellular telephone. Taylor made a

PowerPoint presentation to the jury, noting the tower locations, the crime scene,

and the Chevron gas station. Taylor opined that the name “Marquis Sykes” could




                                         8
have been used as an alias because Cricket does not require purchasers to provide

identification.

      Harris County assistant medical examiner Mary L. Anzalone testified that on

September 14, 2009, she supervised and observed an autopsy of the complainant’s

body. Based on the autopsy, Anzalone opined that the complainant died from two

gunshot wounds, one to his head and one to his left shoulder. The wounds were

consistent with the complainant being shot while in the same position as he was

found. The trial court admitted into evidence the autopsy report and bullets found

in the complainant’s body.

      Cynthia Parker, the complainant’s niece, testified that she spent the Labor

Day weekend before the complainant was killed with appellant and the

complainant. Parker and her husband talked to appellant and the complainant

about problems in their marriage and the fact that appellant and the complainant

were going to separate. Parker noted that it was common for appellant and the

complainant to fight, their marriage was “rocky” and “tumultuous,” appellant had

moved out at least four times, and neither had been faithful.   And appellant told

Parker that she was back in a relationship with Jason, with whom she had had an

intimate relationship when she had previously separated from the complainant.

      Parker explained that appellant called her around noon on September 13,

2009 to explain that the complainant had been found dead. From her home in

                                        9
Austin, Texas, Parker drove immediately to appellant’s home, where Parker found

appellant to be calm and not crying. Appellant told Parker that she and the

complainant had dinner and watched television before he fell asleep.          When

appellant woke the complainant, he left their home at 9:00 p.m. to get a Black &

Mild cigar. When he did not come home, she started calling him after 30 to 40

minutes, and continued to call him until she fell asleep at 10:00 p.m. Appellant

noted that she awoke at 3:00 a.m. and again tried to call the complainant. When

Parker asked if she had tried to look for the complainant, appellant said that there

were too many places to look and she would not have known where to find him. It

was not until several weeks later that appellant told Parker that she had gone to

look for the complainant the night that he was killed. And she thought it would

“look strange” if she admitted that she had left the house to look for the

complainant that night. Parker also noted that appellant told her that before they

had dinner, she and the complainant had been driving around in their car with their

dogs.    And appellant told Parker that they were two months behind on their

mortgage and they could not catch up.

        Parker further testified that on the day after the complainant had been

murdered, she and appellant drove to the crime scene. Although appellant asked

Parker to obtain directions, appellant seemed to know how to get to the crime




                                        10
scene. Parker explained that she had learned the address of the crime scene

watching the television news and looked up the location on her iPhone.2

      Sharina Glover, appellant’s neighbor, testified that appellant called her

around noon on September 13, 2009 to tell her that the complainant was dead.

Glover and her husband then went to appellant’s home, where appellant explained

that the night before, she and the complainant had eaten and watched a movie, he

fell asleep, and then he woke and left to buy cigarettes. Appellant noted that she

started calling the complainant around 8:30 to 9:00 p.m. when he did not return,

but he did not answer his cellular telephone. Appellant also noted that she had

tried calling Edward Bennett, the complainant’s brother, to see if he had heard

from the complainant and, the next morning, she went to a police station to file a

report.   Appellant, who seemed sad and cried a little, told Glover that the

complainant had been shot in the head. Glover and her husband went home after

appellant’s daughter and her boyfriend arrived.

      Glover, concerned for appellant, soon returned to her home, where other

family members had gathered. Appellant told them that she did not know where

on his body the complainant had been shot. Glover thought this was “interesting”

because appellant had told her earlier that the complainant had been shot in the

2
      Officer Dillingham testified that he issued a press release on September 13, 2009,
      noting that a body had been found in the 14000 block of Mary Kay Lane.
      However, he did not know whether the media would have gotten the press release
      the day that it was issued.
                                          11
head. Glover again went home, but returned later to appellant’s home to find out

what had happened when the family members went to the crime scene. Glover

noted that at this time, appellant told those present that the complainant had been

shot in the shoulder. Glover then went home and spoke with her husband about the

three different statements that appellant had made about where the complainant

had been shot. Glover noted that appellant had previously told her that she and the

complainant had been arguing and not getting along, they were going to separate,

and she would let the house go into foreclosure. Glover also noted that she saw

appellant and the complainant outside their house the Friday before he was killed,

and they appeared to be arguing.

      Gayle Richardson, a mortician who directed the complainant’s funeral,

testified that appellant had supplied her information to put in the complainant’s

funeral program. Appellant stated that the date of death was September 12, 2009

even though the date of death listed on the complainant’s death certificate was

September 13, 2009. And appellant insisted that Richardson use the date that she

provided, September 12, 2009, rather than the date shown on the death certificate.

        Edward Bennett, the complainant’s brother, testified that several weeks

before he was killed, the complainant told him that appellant had threatened him

and said “[t]hat she would have him did away with.” Bennett interpreted this to

mean that appellant would have the complainant killed.         Bennett noted that

                                        12
appellant and the complainant, who were having marital problems and arguments,

were going to counseling. And three weeks before the murder, appellant and the

complainant had both expressed that they wanted out of the relationship and

planned to leave each other. Appellant told Bennett that the night the complainant

was murdered, they had dinner, he fell asleep, and she woke him at 9:00 p.m. The

complainant then left the house to get a Black & Mild cigar. Bennett thought this

“strange” because when he was with the complainant earlier that morning, the

complainant purchased two packages of tobacco that he used to roll his own

cigarettes. Appellant told Bennett that she began trying to call the complainant

around 10:00 p.m.    Although appellant usually called Bennett when she was

looking for the complainant because they were usually together, she did not call

Bennett to look for the complainant until 7:30 to 8:00 a.m. the next morning when

Bennett was at work. Bennett also noted that the complainant was aware of

appellant’s relationship with Jason, and when the family drove to the crime scene

the day after murder, appellant seemed to know where she was going.

      Mark Trigg, a division manager at Nationwide Insurance, testified about the

life insurance policy that appellant had taken out on the complainant.      Trigg

explained that a few weeks before the complainant was murdered, his insurance

coverage had been doubled to $300,000 and appellant was his designated

beneficiary. Two life insurance policies were admitted into evidence; both became

                                       13
effective August 28, 2009. The policy on the complainant was for $300,000 with

appellant as the beneficiary. The second policy was on appellant for $150,000

with the complainant as the beneficiary. Trigg noted that a previous policy on the

complainant for $150,000 had been taken out in 2006 and lapsed in 2008. Trigg

testified that appellant made a claim for payment under the complainant’s life

insurance policy on September 30, 2009, and Nationwide denied the claim at some

time before March 2010.

                            Sufficiency of the Evidence

      In her second and third points of error, appellant argues that the evidence is

insufficient to support her conviction, either as the primary actor or as a party to

the complainant’s murder, because the State presented no evidence that she fired a

deadly weapon at the complainant or encouraged, directed, solicited, aided, or

attempted to aid another in the commission of the offense. In her first point of

error, appellant argues that the trial court erred in instructing the jury on the law of

parties because there was no evidence to support such an instruction.

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the verdict to determine whether any

rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.

2007) (citing Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2788–89

                                          14
(1979)).   Evidence is legally insufficient when the “only proper verdict” is

acquittal. Tibbs v. Florida, 457 U.S. 31, 41–42, 102 S. Ct. 2211, 2218 (1982). Our

role is that of a due process safeguard, ensuring only the rationality of the trier of

fact’s finding of the essential elements of the offense beyond a reasonable doubt.

See Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). In doing so,

we give deference to the responsibility of the fact-finder to fairly resolve conflicts

in testimony, to weigh evidence, and to draw reasonable inferences from the facts.

Id. We defer to the fact finder’s resolution of conflicting evidence unless the

resolution is not rational. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). However, our duty requires us to “ensure that the evidence presented

actually supports a conclusion that the defendant committed” the criminal offense

of which he is accused. See Williams, 235 S.W.3d at 750.

      Circumstantial evidence is as probative as direct evidence in establishing the

guilt of an actor, and circumstantial evidence alone can be sufficient to establish

guilt. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). An inference,

including one from circumstantial evidence, is a conclusion reached by considering

other facts and deducing a logical consequence from them. Id. at 16. On the other

hand, speculating is mere theorizing or guessing about the possible meaning of the

facts and evidence presented.      Id.   A conclusion that has been reached by

speculation may not be completely unreasonable, but it is not sufficiently based on

                                         15
facts or evidence to support a finding beyond a reasonable doubt. Id. It is enough

that the cumulative effect of all the incriminating facts is sufficient to support the

conviction. See id. at 13.

      A person commits the offense of murder if she intentionally or knowingly

causes the death of an individual, or if she intends to cause serious bodily injury

and commits an act clearly dangerous to human life that causes the death of an

individual. See TEX. PENAL CODE ANN. § 19.02 (Vernon 2011).

      Under the law of parties, a person is “criminally responsible” as a party to an

offense if the offense is committed by her “own conduct, by the conduct of another

for which [s]he is criminally responsible, or by both.” See TEX. PENAL CODE ANN.

§ 7.01(a) (Vernon 2011). A person is “criminally responsible” for an offense

committed by the conduct of another if, “acting with intent to promote or assist the

commission of the offense, [s]he solicits, encourages, directs, aids, or attempts to

aid the other person to commit the offense.” See id. § 7.02(a)(2) (Vernon 2011).

      To establish guilt under the law of parties, the evidence must show that, at

the time of the offense, the parties were acting together, each contributing some

part towards the execution of their common purpose. See Ransom v. State, 920
S.W.2d 288, 302 (Tex. Crim. App. 1994); Ahrens v. State, 43 S.W.3d 630, 633–34

(Tex. App.—Houston [1st Dist.] 2001, pet. ref’d).         In determining whether a

defendant participated in an offense as a party, the fact finder may examine the

                                         16
events occurring before, during, and after the commission of the offense and may

rely on actions of the defendant that show an understanding and common design to

commit the offense. Ransom, 920 S.W.2d at 302; Ahrens, 43 S.W.3d at 634. Each

fact need not point directly and independently to the guilt of the defendant, as long

as the cumulative effect of all the incriminating facts are sufficient to support the

conviction. Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004); see

Alexander v. State, 740 S.W.2d 749, 758 (Tex. Crim. App. 1987). Circumstantial

evidence may also prove party status. Ransom, 920 S.W.2d at 302.

      In support of her sufficiency challenge, appellant asserts that there is no

evidence that she “intentionally, knowingly, or unlawfully fired a deadly weapon at

[the complainant], causing his death or that she caused his death by intentionally

committing an act clearly dangerous to human life.” She complains that there is no

direct evidence that she shot the complainant with a firearm and the circumstantial

evidence presented by the State was “incredibly weak.” Appellant also asserts that

the evidence is insufficient to prove that she acted as a party by encouraging,

directing, soliciting, aiding, or attempting to aid another person in the commission

of the murder.

      The evidence shows that Clark saw the complainant’s truck between 9:45

and 10:00 p.m. on September 12, 2009 in a secluded rural area of southeast

Houston. The next morning, HPD officers found the complainant’s body buckled

                                         17
into the passenger seat of the truck and slumped over. They also found two spent

.380 caliber shells outside the driver’s side of the truck. The autopsy of the

complainant’s body shows that he had been shot once in the head and once in the

shoulder. The direction of the wounds was consistent with the complainant having

been shot in the position in which he was found, with the shooter standing outside

the driver’s door. This evidence supports a finding that someone intentionally and

knowingly caused the complainant’s death by shooting him with a firearm.

      The jury also heard testimony that appellant and the complainant were in an

unhappy marriage and both wanted out of the marriage. Neighbors and relatives

testified about their frequent arguing, and appellant told HPD officers about her

husband’s infidelity and that she also had a relationship with Jason Miller during

times when she was separated from the complainant. Appellant also told officers

that she had moved out of their house and into an apartment four times during their

marriage.   This evidence reveals that appellant had a motive for killing the

complainant. Although motive is not an element of the offense of murder, such

evidence is relevant as a circumstance tending to prove guilt. See Russo v. State,

228 S.W.3d 779, 794 (Tex. App.—Austin 2007, pet. ref’d); see also Clayton, 235
S.W.3d at 781. Evidence of an affair during marriage may provide a motive, but it,

standing alone, is not enough to connect a person to his or her spouse’s death.




                                        18
Smith v. State, 286 S.W.3d 412, 427 (Tex. App.—Corpus Christi 2008, pet.

struck).

      The State also presented evidence that appellant had a financial motive to

murder the complainant. Parker testified that appellant had told her that she and

the complainant were two months behind on their mortgage and she planned to let

the house go into foreclosure. And appellant had renewed a life insurance policy

on the complainant that became effective August 28, 2009, just two weeks before

the complainant’s murder.     Moreover, appellant had doubled the insurance

coverage from $150,000 to $300,000.

      In regard to connecting appellant to the murder, the State presented

extensive testimony from HPD officers about appellant’s cellular telephone

records, the calls made to and received from her cellular telephone the night the

complainant was murdered, and appellant’s inconsistent statements.        Officer

Taylor testified with a PowerPoint presentation, showing maps, derived from the

records of the movement of appellant’s cellular telephone the night of September

12, 2009. Appellant admitted to Officer Dillingham that she had her cellular

telephone with her that night. And the records reveal that appellant made and

received calls with her cellular telephone between 9:37 and 9:58 p.m. from a

narrow area of Houston that included the crime scene at 14000 Mary Kay Lane.

This evidence establishes her proximity to the crime scene around the time that

                                       19
Clark first saw the complainant’s truck and he was murdered. Appellant lived

approximately 13 miles from the crime scene, and Taylor testified that appellant’s

residence is serviced by a different cellular telephone tower than the one servicing

the crime scene area.

      Moreover, appellant received a call on her cellular telephone from a pay

telephone at the Chevron gas station near the crime scene, and then, minutes later,

she placed two return calls to the same pay telephone. And appellant’s cellular

telephone records reveal that she placed a call to a cellular telephone assigned to

“Marquis Sykes” at 9:49 p.m. and received calls back from “Marquis Sykes” at

9:49, 9:50, and 9:58 p.m.     The telephone numbers for “Sykes” and the pay

telephone at the Chevron gas station do not appear on appellant’s cellular

telephone records at any other time. Appellant’s cellular telephone records also

show calls made to the Millers’ home telephone number an hour before and after

the time of the complainant’s death.

      Officer Dillingham testified about several significant inconsistencies in

appellant’s statements regarding her whereabouts and activities on the night of the

complainant’s murder. In her first statement to Dillingham, appellant told him that

she had not left home that night.       In subsequent interviews, appellant told

Dillingham that she had left her home to look for her husband when he had not

come home. She added that she drove to the apartment of a friend near the

                                        20
Astrodome, but when that friend was not there, she returned home around 9:30

p.m. Dillingham noted that although appellant told him that she had made calls to

the complainant’s cellular telephone around 8:30 p.m., the evidence showed that

the only calls that she made to the complainant’s cellular telephone after 2:58 p.m.

occurred at 10:56, 11:12, and 11:31 p.m.

      The jury also heard evidence from Edward Bennett that the complainant had

confided to him that appellant had threatened him and told him “[t]hat she would

have him did away with.” Bennett interpreted this to mean that appellant would

have the complainant, who wanted out of the marriage, killed.

       Other testimony showed that appellant had information about the murder

that had not been released by HPD. The morning after the murder, appellant told

Glover that the complainant had been shot in the head.          Officer Dillingham

testified that he had only told appellant that the complainant had been found

deceased and he purposefully did not provide additional information. Appellant

also insisted that Richardson, the mortician, use September 12, 2009 as the date of

the complainant’s death for his funeral program, even though the death certificate

from the medical examiner listed the date of death as September 13, 2009. And

two relatives testified that appellant appeared to know where the crime scene was

when they drove there the day after the complainant was murdered.




                                           21
      Viewing all of the evidence in the light most favorable to the verdict, the

jury could have reasonably concluded that appellant’s statements to Officer

Dillingham were falsified to conceal her involvement in the commission of the

murder of her husband. The State presented evidence that appellant was present in

the vicinity of the murder when it occurred. And, although contradicted, the State

presented evidence that appellant had knowledge about the complainant’s death

that only someone involved in the murder could have had. Thus, the jury was

presented with evidence that appellant either assisted, or was assisted by another

party, in the commission of the murder. The evidence supports two plausible,

equally likely inferences as to the appellant’s criminal responsibility for the

complainant’s death.    The jury was free to accept either of those plausible

inferences when it determined appellant’s guilt. See Evans v. State, 202 S.W.3d
158, 165 (Tex. Crim. App. 2006).

      In sum, the evidence is sufficient to support the jury’s finding that appellant

was responsible for the complainant’s murder, either individually or as a party.

Appellant had a motive and the opportunity to murder the complainant, and she

made false statements during her first interview with the HPD officers about

staying at home while the complainant was missing.           She later made false

statements about driving to a store to look for the complainant and then to the

apartment of a friend near the Astrodome. Appellant’s cellular telephone records

                                         22
show that she was present in the vicinity of the crime scene that was 13 miles from

her home at the time of the murder. And she made telephone calls to and received

telephone calls from a pay telephone at a gas station near the crime scene and the

cellular telephone of another individual close to the same time. This evidence

reveals that she was not asleep at home as she told Officer Dillingham. Although

each piece of evidence may lack strength when considered “in isolation, the

consistency of the evidence and the reasonable inferences drawn therefrom,

provide the girders to strengthen the evidence” and support the jury’s finding of the

elements of the offense. See Swearingen v. State, 101 S.W.3d 89, 97 (Tex. Crim.

App. 2003).

      Given the evidence, the jury could have concluded that appellant acted either

individually or as a party to murder the complainant. See Guevara, 152 S.W.3d at

50; Hinojosa v. State, 4 S.W.3d 240, 253 (Tex. Crim. App. 1999) (stating that

suspicious behavior following murder can constitute a circumstance of guilt).

Accordingly, we hold that the evidence is sufficient to support appellant’s

conviction for murder.

       In support of her argument that the evidence is insufficient to establish her

guilt as a party and the trial court erred in charging the jury on the law of parties,

appellant relies on Forbes v. State, 513 S.W.2d 72 (Tex. Crim. App. 1974), cert.

denied, 420 U.S. 910, 95 S. Ct. 830 (1975). She asserts that the State was required

                                         23
to prove the guilt of a third party as the primary actor. In Forbes, the court

explained that in order to sustain the conviction of an accomplice, the State must

prove the commission of the offense by the principal “to the same certainty as if

the principal were on trial, and therefore beyond a reasonable doubt.” Id. at 79.

However, a more accurate statement of the law on the issue before us is that when

a party is not the primary actor, the State must prove conduct constituting an

offense plus an act by the defendant done with the intent to promote or assist such

conduct. Beier v. State, 687 S.W.2d 2, 3 (Tex. Crim. App. 1985); Miller v. State,

83 S.W.3d 308, 313 (Tex. App. —Austin 2002, pet. ref’d).

      Nevertheless, we note that even if the evidence were insufficient to show

appellant’s guilt as a party to the murder, and the trial court erred in submitting a

parties instruction, any such error would be harmless when the “evidence clearly

supports a defendant’s guilt as a principal actor.” Ladd v. State, 3 S.W.3d 547,

564-65 (Tex. Crim. App. 1999) (citing Black v. State, 723 S.W.2d 674, 675 (Tex.

Crim. App. 1986)). Here, as outlined above, the evidence supports appellant’s

guilt as the principal actor. See id.

      Having held that the evidence is sufficient to support appellant’s conviction

either as the primary actor or as a party, we conclude that appellant would not have

been harmed by the trial court’s instruction to the jury on the law of parties.

      We overrule appellant’s first, second, and third points of error.

                                          24
                                    Motion to Suppress

      In her fourth point of error, appellant argues that the trial court erred in

admitting into evidence her fourth recorded interview with Officer Dillingham

given on November 2, 2009 because it was the product of a custodial interrogation

and she should have been warned of her legal rights. See TEX. CODE CRIM. PROC.

ANN. art. 38.22 (Vernon 2005); Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602

(1966). Appellant asserts that Dillingham had probable cause to arrest her and the

probable cause was manifested by Dillingham’s statements to her. The State

argues that appellant has not preserved this complaint for review because her

written motion to suppress the statement did not specifically assert her argument

regarding custodial interrogation and she did not make any such argument at the

hearing on the motion or at any other relevant time.

      A motion to suppress is a specialized objection to the admission of evidence.

Rothstein v. State, 267 S.W.3d 366, 373 (Tex. App.—Houston [14th Dist.] 2008,

pet. ref’d). “[A] complaint is not preserved for appeal unless it was made to the

trial court ‘by a timely request, objection or motion’ that ‘stated the grounds for the

ruling that the complaining party sought from the trial court with sufficient

specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context.’” Resendez v. State, 306 S.W.3d 308, 312

(Tex. Crim. App. 2009) (quoting TEX. R. APP. P. 33.1); see also TEX. R. EVID. 103.

                                          25
       “The purpose of requiring a specific objection in the trial court is twofold:

(1) to inform the trial [court] of the basis of the objection and give [it] the

opportunity to rule on it; (2) to give opposing counsel the opportunity to respond to

the complaint.” Resendez, 306 S.W.3d at 312. To preserve error, a party “must be

specific enough so as to ‘let the trial [court] know what he wants, why he thinks

himself entitled to it, and do so clearly enough for the judge to understand him at a

time when the trial court is in a proper position to do something about it.’” Id. at

313 (quoting Lankston v. State, 827 S.W.2d 907, 909 (Tex. Crim. App. 1992)). A

party fails to preserve error when the contention urged on appeal does not comport

with the specific complaint made in the trial court. See Rothstein, 267 S.W.3d at

373.

       We consider the context of the complaint to determine if the party preserved

error. See Resendez, 306 S.W.3d at 313. Accordingly, we review appellant’s

motion to suppress and the suppression hearing to determine if the complaint was

apparent from the context. See id. at 314–16; Rothstein, 267 S.W.3d at 374–75 &

n.5; see also Keeter v. State, 175 S.W.3d 756, 760 (Tex. Crim. App. 2005) (stating

that issue may be preserved for appeal when litigated during hearing on motion to

suppress and legal and factual questions intertwined). If the correct ground for

exclusion was obvious to the trial court and opposing counsel, waiver will not

result from a general or imprecise objection. Zillender v. State, 557 S.W.2d 515,

                                         26
517 (Tex. Crim. App. 1977). However, if the context shows that a party failed to

effectively communicate his argument, then the error is deemed waived on appeal.

Lankston, 827 S.W.2d at 909.

      Appellant argues that she preserved her complaint based on the arguments

that she made in her written “Motion to Suppress Statements of Defendant.” In her

written motion, appellant argued, in pertinent part, as follows:

             In support of the Motion, the Defendant would show this
             Honorable Court that at the time of any conversations between
             the Defendant and law enforcement officers, the Defendant was
             either under arrest or substantially deprived of his freedom by
             the attendant conduct of said law enforcement officers and the
             surrounding circumstances; or that the actions of law
             enforcement rendered the taking of the statement coercive and
             involuntary. The Defendant was interrogated by officers.

             ...

             That any oral statement as well as any evidence or testimony
             developed as a result of the oral statement was tainted by the
             illegal and unlawful detention or arrest of the Defendant herein,
             in violation of the Defendant’s constitutional rights under the
             Fifth and Fourteenth Amendment to the United States
             Constitution; Art. 1, § 9 of the Texas Constitution; and Tex.
             Code Crim. Proc. Art. 38.22. Any statement given by the
             Defendant was not voluntary.

             That any oral statement taken from the Defendant was taken in
             violation of Tex. Code Crim. Pro. Art. 38.22 § 3, because the
             procedures of Art. 38.22 § 3 were not followed in the taking of
             the alleged oral statement(s) of the Defendant.




                                         27
(Emphasis added.) From the express argument made in her motion, we conclude

that appellant has preserved her complaint for our review.

      We review a ruling on a motion to suppress a defendant’s statement for an

abuse of discretion. Shepherd v. State, 273 S.W.3d 681, 684 (Tex. Crim. App.

2008). We generally consider only the evidence adduced at a suppression hearing

unless the parties consensually re-litigate the issue at trial, in which case we also

consider relevant trial testimony. Rachal v. State, 917 S.W.2d 799, 809 (Tex.

Crim. App. 1996). We give almost total deference to a trial court’s determination

of historical facts, especially if those determinations turn on witness credibility or

demeanor, and review de novo the trial court’s application of the law to facts not

based on an evaluation of credibility and demeanor. Neal v. State, 256 S.W.3d
264, 281 (Tex. Crim. App. 2008). At a suppression hearing, a trial court is the sole

and exclusive trier of fact and judge of the witnesses’ credibility. Maxwell v. State,

73 S.W.3d 278, 281 (Tex. Crim. App. 2002). Accordingly, a trial court may

choose to believe or to disbelieve all or any part of a witness’s testimony. State v.

Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). When the trial court makes

findings of fact with its ruling on a motion to suppress, an appellate court does not

engage in its own factual review, but determines only whether the record supports

the trial court’s factual findings. Romero v. State, 800 S.W.2d 539, 543 (Tex.

Crim. App. 1990). Unless a trial court abuses its discretion in making a finding not

                                         28
supported by the record, we will defer to the trial court’s fact findings and not

disturb the findings on appeal. Cantu v. State, 817 S.W.2d 74, 77 (Tex. Crim.

App. 1991).

      The appropriate inquiry as to whether a person is “in custody,” for purposes

of their right to receive legal warnings is “’whether there is a formal arrest or

restraint on freedom of movement’ of the degree associated with a formal arrest.”

California v. Beheler, 463 U.S. 1121, 1125, 103 S. Ct. 3517, 3520 (1983); Gardner

v. State, 306 S.W.3d 274, 293–94 (Tex. Crim. App. 2009).              A “custodial

interrogation” is questioning that is initiated by law enforcement officers after a

person has been taken into custody or otherwise deprived of his freedom in any

significant way. See Herrera v. State. 241 S.W.3d 520, 525 (Tex. Crim. App.

2007).

      The Texas Court of Criminal Appeals has recognized four factors relevant to

determining custody: (1) probable cause to arrest; (2) the subjective intent of the

law enforcement officers; (3) the focus of the investigation; and (4) the subjective

belief of the defendant. See Meek v. State, 790 S.W.2d 618, 620 (Tex. Crim. App.

1990). Factors two and four are relevant only to the extent that they may have

been manifested in the words or actions of law enforcement; the custody

determination is based only on objective circumstances.          See Stansbury v.

California, 511 U.S. 318, 114 S. Ct. 1526, 1528–30 (1994); Dowthitt v. State, 931

                                        29
S.W.2d 244, 254 (Tex. Crim. App. 1996). Questioning at a police station does not,

in and of itself, constitute a custodial interrogation. See Beheler, 463 U.S. at 114–

25, 103 S. Ct. at 3519-20. However, simply because an interrogation begins as

“noncustodial” does not preclude custody from arising later if police conduct

causes a “consensual inquiry to escalate into [a] custodial interrogation.” See

Dowthitt, 931 S.W.2d at 255.

      Four general situations may constitute custody: (1) when the suspect is

physically deprived of his freedom of action in any significant way; (2) when a law

enforcement officer tells the suspect that he or she cannot leave; (3) when the law

enforcement officer creates a situation that would lead a reasonable person to

believe that his freedom of movement has been significantly restricted; and (4)

there is probable cause to arrest and the officer does not tell the suspect that he or

she is free to leave. Id.; see also Shiflet v. State, 732 S.W.2d 622, 629 (Tex. Crim.

App. 1985). Stansbury instructs us that in the first through the third situations, the

restriction upon freedom of movement must amount to the degree associated with

an arrest rather than an investigative detention. Dowthitt, 931 S.W.2d at 255.

Under the fourth situation, Stansbury dictates that the law enforcement officer’s

knowledge of probable cause must be manifested to the suspect.             Id.   This

manifestation could occur if information substantiating probable cause is related by

the officers to the suspect or by the suspect to the officers. Id. Because probable

                                         30
cause is merely a factor, the occurrence of situation four does not automatically

establish custody. Id. Custody will only then be established if the manifestation of

probable cause, combined with other circumstances, would lead a reasonable

person to believe that he or she is under restraint to the degree associated with an

arrest. Id.

      Here, in her fourth interview, appellant met Officer Dillingham at a police

station. Appellant acknowledged in the recorded statement that she was there

voluntarily and was making the statement voluntarily. Appellant was informed

that she would be allowed to leave the police station and go home.                  And

Dillingham testified at the suppression hearing that he told appellant that she

would be free to leave after the interview. The officers did confront appellant with

her cellular telephone records and point out that the records contradicted her

previous statements made to them about her whereabouts the night that the

complainant was murdered. However, the officers did not tell appellant that she

was a suspect or that they had probable cause to arrest her. Neither Dillingham nor

his partner told appellant that she was under arrest or that she could not leave.

      In fact, during the interview, appellant asked Officer Dillingham if he was

going to “lock her up.” Dillingham replied,

              No, I’m not going to lock you up Brenda. I told you, I’m a man
              of my word. You came down here voluntarily, and I appreciate
              it. For the fourth time you’ve helped me. This is your chance
              to help me understand the numerous amounts of
                                          31
             inconsistencies. None of this stuff is making sense. I’m
             showing you where you were that day, the whole day I can map
             your whole day out. . . . Up until the time you were there when
             Perry got killed.

He later told appellant, “Give us a second. We’re going to wrap this up today and

let you get on out of here. Like I said, I want to thank you for coming. . . . Give us

a couple of minutes and then we’ll get you on your way Brenda.” At the end of the

interview, Dillingham told appellant, “All right, well this is it. We going to let you

go home. I mean like I told you. We worked on it hard and, uh, it ain’t what you

know, it’s what you can prove, so we appreciate you coming in.”

      Contrary to appellant’s assertions, the evidence establishes that she was not

in custody during her fourth interview with Officer Dillingham and subject to a

custodial interrogation. Accordingly, we hold that the trial court did not err in

denying appellant’s motion to suppress her statement and admitting it into

evidence.

      We overrule appellant’s fourth point of error.

                                  Admission of Hearsay

      In her fifth point of error, appellant argues that the trial court erred in

admitting into evidence testimony by Edward Bennett that his brother, the

complainant, told him that appellant had threatened to “have him did away with”

because the statement did not reflect the complainant’s state of mind and was



                                         32
offered to prove that an event occurred, specifically that appellant threated the

complainant. See TEX. R. EVID. 803.

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. See Rodriguez v. State, 203 S.W.3d 837, 841 (Tex. Crim. App.

2006). Therefore, we will not reverse a trial court’s ruling as long as it is within

the “zone of reasonable disagreement.” See id.

      Hearsay is a statement, other than one made by the declarant while testifying

at trial, that is offered to prove the truth of the matter asserted. See TEX. R. EVID.

801(d). Hearsay statements are generally inadmissible. See TEX. R. EVID. 802. A

statement of the declarant’s then-existing state of mind may be excepted from the

general exclusion of hearsay evidence. See TEX. R. EVID. 803(3). Determining

whether an out-of-court statement will fall under an exception to the hearsay rule is

within the trial court’s discretion. See Coffin v. State, 885 S.W.2d 140, 149 (Tex.

Crim. App. 1994).

      Here, the trial court conducted a hearing on the admissibility of Bennett’s

testimony outside the presence of the jury. Appellant complained of the statement

as hearsay. The State argued in response that the testimony was not offered to

establish the truth of the matter, but to show the relationship between appellant and

the complainant and the complainant’s then state of mind, i.e., of his concern,




                                         33
fearfulness, and desire to leave the marriage. See TEX. CODE OF CRIM. PROC. ANN.

art. 38.36 (Vernon 2005); TEX. R. EVID. 803(3).

      Assuming without deciding that Bennett’s testimony constituted hearsay, we

hold that any error in the admission of the testimony was harmless because the

same or similar evidence was admitted at another point in the trial without

objection. See TEX. R. APP. P. 44.2(b).

      The State offered into evidence redacted versions of appellant’s four

interviews with HPD officers. During the fourth interview, Officer Dillingham

asked appellant about statements made by other witnesses that she had threated the

complainant’s life. Dillingham asked her specifically about statements made by

the complainant on Labor Day, two weeks before he was murdered, that she would

have him “did away with.” Dillingham also asked appellant about allegations that

she had threatened the complainant and a woman that she had found him with on

New Year’s Day in 2009 when appellant suspected that they were having an affair.

Appellant’s only objection to the introduction of the redacted interviews into

evidence was the very general statement, “based on the previous hearing.”

Appellant did not object to the admission of the portion of her police interview in

which she was questioned about statements made by the complainant to others that

she had threatened his life, nor did she argue that these statements were

inadmissible as hearsay. Likewise, appellant did not object to the admission of the

                                          34
portion of the interview in which she was questioned about allegations of threats

that she made to the complainant on New Year’s Day. There is no indication in the

record that appellant sought to have that portion of the recording redacted from the

State’s exhibit. The “improper admission of evidence is not reversible error if the

same or similar evidence is admitted without objection at another point in the

trial.” Chapman v. State, 150 S.W.3d 809, 814 (Tex. App.—Houston [14th Dist.]

2004, pet. ref’d). Any error is, therefore, harmless. See Leday v. State, 983
S.W.2d 713, 718 (Tex. Crim. App. 1998); Lacaze v. State, 346 S.W.3d 113, 122

(Tex. App.—Houston [14th Dist.] 2011, pet. ref’d).

      We overrule appellant’s fifth point of error.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Higley, and Sharp.

Publish. TEX. R. APP. P. 47.2(b).




                                         35